TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00541-CV


In re Roman Catholic Diocese of Austin, Texas and Gregory Aymond, 
Bishop of the Diocese of Austin, Texas




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relators Roman Catholic Diocese of Austin, Texas and Bishop Gregory Aymond
filed with this Court a petition for a writ of mandamus and an emergency motion for temporary
relief.  The emergency motion for temporary relief was granted by this Court, staying the trial court's
order compelling the deposition of Bishop Gregory Aymond and the production of documents in
plaintiff's modified Requests Nos. 14, 15, 18, 19, and 24, pending our consideration of relators'
petition for a writ of mandamus.  
	Upon consideration of relators' petition and the record, we deny the petition, and
vacate our stay of the trial court's order compelling the deposition of Bishop Aymond and the
production of documents.  Relators shall produce the documents requested in plaintiff's modified
Requests Nos. 14, 15, 18, 19, and 24 before 5:00 p.m. on Monday, September 27, 2004.

  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   September 23, 2004